DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This office action is responsive to the amendment received 07/12/2022.

In the response to the Non-Final Office Action 04/12/2022, the applicant states that Claims 1 and 12 have been amended. Claim 9 was previously cancelled. The withdrawn claim 13 is amended. 

Claims 1 and 12 have been amended. Claim 9 was previously cancelled. In summary, claims 1-8 and 10-12 are pending in current application.

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.
Regarding to Objections of Drawing, the amendment has cured the basis of Objections of Drawing. Therefore, the Objections of Drawing are hereby withdrawn. 

Regarding to claim 1, the applicant argues that cited arts fail to teach or suggest “upon determining that the second image has both of the reference target and the instrument target, and that the first image does not have both of the reference target and the instrument target, the processing unit uses the second image to determine a position of the first target-related pattern in the pathological image, generates the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined, and outputs the augmented reality image to said display device for display” as claimed in Claim 1. The arguments have been considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Oezbek discloses “wherein, upon determining that the second image has both of the reference target and the instrument target, and that the first image does not have both of the reference target and the instrument target, said processing unit uses the second image to determine a position of the first target-related pattern in the pathological image, generates the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined”. For example, in paragraph [0007], Oezbek teaches the augmented reality visualization are generated and includes positions, the surgical instrument and a target trajectory axis overlaid on patient data. In paragraph [0010], Oezbek teaches generating an augmented reality position alignment visualization. In Fig. 3 and paragraph [0019], Oezbek teaches virtual images are overlaid on live features that are illustrated in phantom. Oezbek teaches further teaches HMD generates the augmented reality visualization. In paragraph [0037], Oezbek teaches overlaying computer-generated images onto video images of the real world. In Fig. 2 and paragraph [0046], Oezbek teaches the virtual portion of the image is properly overlaid on the real portion of the patient 60 as viewed through the lens 36 of HMD. In Fig. 3 and paragraph [0048], Oezbek teaches the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30; Oezbek further teaches HMD generates the AR images; Oezbek further teaches the AR images include locations, a portion of the patient tracker 40, attachment member 44, and the patient markers 42. 
    PNG
    media_image1.png
    296
    737
    media_image1.png
    Greyscale
  In Fig. 3 and paragraph [0050], Oezbek teaches the target trajectory axis 210 may represent the optimal or preferred angle or direction for aligning and inserting the surgical instrument 50 during execution of the medical procedure. In Fig. 3 and paragraph [0051], Oezbek teaches the augmented reality window 310 may also include text of information related to the distance the surgical instrument 50 is from the patient 60, the region of interest 62, the target object 130, 230, and/or the target trajectory axis 210. In Fig. 4 and paragraphs [0053-0054], Oezbek teaches the augmented reality visualization may comprise the target trajectory axis 210, the target object 130, the augmented reality window 310 and/or the control buttons 320, 322, 324; Oezbek further teaches  the augmented reality visualization may further comprise an instrument axis 240; Oezbek further more teaches the instrument axis 240 is defined by a line starting at the tip 54 of the surgical instrument 50 and extending from the tip 54 along the normal axis of surgical instrument 50.  
    PNG
    media_image2.png
    559
    745
    media_image2.png
    Greyscale

Oezbek further discloses “outputs the augmented reality image to said display device for display thereby”. For example, in paragraph [0010], Oezbek teaches displaying on said lens of said head-mounted display. In Fig. 3 and paragraph [0048], Oezbek further teaches the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30.
VanDyken discloses “generating the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined”. For example, in paragraph [0022], VanDyken teaches a handheld wand or other device is tracked by a camera or other tracking sensor. In paragraph [0034], VanDyken teaches a camera unit 36; VanDyken further teaches separating camera units. In paragraph [0038], VanDyken teaches the software converts the signals received from the camera unit 36 and separate camera units into data representative of the position and orientation of the objects being tracked. In paragraph [0069], VanDyken teaches overlaying and adding computer-generated images onto video images of the real world. In paragraph [0074], VanDyken teaches the camera 214 obtains photographic or video images 214 with the HMD 200, which can be useful in identifying objects or markers attached to objects, as will be described further below. In paragraph [0077], VanDyken teaches a separate HMD tracker 218, see FIG. 3, similar to the trackers 44, 46, 48, could be mounted to the HMD 200. In Fig. 6 and paragraph [0106], VanDyken teaches a virtual representation 502 of a physical tool. In paragraph [0107], VanDyken teaches the surgical planning program 300 moves the virtual tool 502 in relation to the image of the femur F. In Fig. 8 and paragraph [0119], VanDyken teaches a perspective view of a portion of a patient's anatomy while the patient is undergoing an intraoperative surgical procedure. In paragraph [0124], VanDyken teaches a holographic image are overlaid and added onto the patient's anatomy or on a wall or other portion of the system 10.

Regarding to claim 1, the applicant states that Oezbek, however, fails to teach that the augmented reality image can be generated using the second image taken by the HMD 30 alone when the tracking unit 10 is unable to obtain an image that has both a reference target and an instrument target (e.g., the patient markers 42 and the instrument markers 52), as claimed in Claim 1. The arguments have been considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
what claimed is: “wherein, upon determining that the second image has both of the reference target and the instrument target, and that the first image does not have both of the reference target and the instrument target, said processing unit uses the second image to determine a position of the first target-related pattern in the pathological image, generates the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined”.
Oezbek discloses “wherein, upon determining that the second image has both of the reference target and the instrument target, and that the first image does not have both of the reference target and the instrument target, said processing unit uses the second image to determine a position of the first target-related pattern in the pathological image, generates the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined”. For example, in paragraph [0010], Oezbek teaches HMD generates an augmented reality position alignment visualization. In Fig. 3 and paragraph [0019], Oezbek teaches virtual images are overlaid on live features that are illustrated in phantom. In paragraph [0037], Oezbek teaches overlaying computer-generated images onto video images of the real world. In Fig. 3 and paragraph [0048], Oezbek teaches the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30; In Fig. 3 and paragraph [0050], Oezbek teaches the target trajectory axis 210 may represent the optimal or preferred angle or direction for aligning and/or inserting the surgical instrument 50 during execution of the medical procedure. In Fig. 3 and paragraph [0051], Oezbek teaches the augmented reality window 310 may also include text of information related to the distance the surgical instrument 50 is from the patient 60, the region of interest 62, the target object 130, 230, and/or the target trajectory axis 210.
    PNG
    media_image1.png
    296
    737
    media_image1.png
    Greyscale
  
In Fig. 4 and paragraphs [0053-0054], Oezbek teaches the augmented reality visualization may comprise the target trajectory axis 210, the target object 130, the augmented reality window 310 and/or the control buttons 320, 322, 324; Oezbek further teaches  the augmented reality visualization may further comprise an instrument axis 240; Oezbek further more teaches the instrument axis 240 may be defined by a line starting at the tip 54 of the surgical instrument 50 and extending from the tip 54 along the normal axis of surgical instrument 50.
Oezbek further discloses “outputs the augmented reality image to said display device for display thereby”. For example, in paragraph [0010], Oezbek teaches displaying on said lens of said head-mounted display. In Fig. 3 and paragraph [0048], Oezbek further teaches the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30.
VanDyken discloses “generating the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined”. For example, in paragraph [0022], VanDyken teaches a handheld wand or other device is tracked by a camera or other tracking sensor. In paragraph [0034], VanDyken teaches a camera unit 36; VanDyken further teaches separating camera units. In paragraph [0038], VanDyken teaches the software converts the signals received from the camera unit 36 and separate camera units into data representative of the position and orientation of the objects being tracked. In paragraph [0069], VanDyken teaches overlaying and adding computer-generated images onto video images of the real world. In paragraph [0074], VanDyken teaches the camera 214 obtains photographic or video images 214 with the HMD 200, which can be useful in identifying objects or markers attached to objects. In paragraph [0077], VanDyken teaches a separate HMD tracker 218, see FIG. 3, similar to the trackers 44, 46, 48, could be mounted to the HMD 200. In Fig. 6 and paragraph [0106], VanDyken teaches a virtual representation 502 of a physical tool. In paragraph [0107], VanDyken teaches the surgical planning program 300 moves the virtual tool 502 in relation to the image of the femur F. In Fig. 8 and paragraph [0119], VanDyken teaches a perspective view of a portion of a patient's anatomy while the patient is undergoing an intraoperative surgical procedure. In paragraph [0124], VanDyken teaches a holographic image are overlaid and added onto the patient's anatomy or on a wall or other portion of the system 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US 20200085511 A1) and in view of VanDyken (US 20190142520 A1).
Regarding to claim 1 (Currently Amended), Oezbek discloses a surgical navigation system adapted for use with a pathological image and a position identification unit to assist a medical staff in operating a surgical instrument to perform surgery on a subcutaneous diseased portion of a patient (Fig. 1A and 1B; [0025]: the surgical navigation system 20 is utilized by a surgeon to assist the surgeon in executing a medical procedure, such as inserting a pedicle screw as part of a multiple vertebrae fixation or removing a brain tumor; 
    PNG
    media_image3.png
    542
    796
    media_image3.png
    Greyscale
 [0027]: the display 22 is configured to display patient data, such as a pre-operative image and scan), the position identification unit (Fig. 1A; [0033]: one or more instrument markers 52; Fig. 1A; [0034]: a patient tracker 40. The combination of instrument markers and patient tracks is position identification unit) including a reference target detachably fixed on the patient (Fig. 1A; [0034]: the patient tracker 40 is a reference target and comprises an attachment member 44 configured to secure the patient tracker 40; Fig. 2; [0046]: the patient tracker 40 is secured to the patient 60 via the attachment member 44), and an instrument target disposed on the surgical instrument (Fig. 1A; [0033]: one or more instrument markers 52 configured to be detectable by the position sensors 14 of the tracking unit 10), said surgical navigation system (Fig. 1A and 1B; [0025]: the surgical navigation system 20) comprising:
a first tracking unit including a first support, a display device, and a first infrared camera device disposed on said first support (Fig. 1A; Fig. 1B; [0027]: the display 22 is configured to display patient data, such as a pre-operative image or scan; [0029]: a tracking unit 10; the tracking unit 10 is also referred to as a tracking system or camera unit. the tracking unit 10 comprises a housing 12 comprising an outer casing that houses one or more position sensors 14; the CCDs detect light signals, such as infrared (IR) signals; [0030]: the housing 12 of the tracking unit 10 is mounted on an adjustable stand or arm to allow for repositioning of the position sensors), wherein said first infrared camera device is configured to capture a first image of the position identification unit ([0029]:  the position sensors comprise cameras; the position sensors 14 may be separate CCDs; the CCDs detect light signals, such as infrared (IR) signals);
a second tracking unit including a second support (Fig. 1A; Fig. 1B; [0036]:  the head-mounted display; [0042]: the camera 170 is used to obtain photographic or video images with the HMD 30, which can be useful in identifying objects or markers attached to objects), and a second infrared camera device disposed on said second support ([0029]: the CCDs detect light signals, such as infrared (IR) signals; [0038]: the HMD 30 comprises a head-mountable structure 32, which is in the form of an eyeglass and may include additional headbands 38 or supports to hold the HMD 30 on the user's head; Fig. 1A; Fig. 1B; [0040]: the head-mountable structure 32 of the HMD 30; [0041]: infrared light; [0042]: the HMD 30 comprises a photo and video camera 170 in communication with the HMD controller 180; [0043]: the HMD 30 also comprises an infrared motion sensor 178), wherein said second infrared camera device is configured to capture a second image of the position identification unit (Fig. 1A; Fig. 1B; [0042]: the camera 170 is used to obtain photographic or video images with the HMD 30, which is useful in identifying objects or markers attached to objects; [0043]: the HMD 30 also comprises an infrared motion sensor 178); and
a processing unit (Fig. 1B; [0028]: a navigation controller; Fig. 1B; [0040]: the HMD 30 may further comprise a head-mounted display controller, i.e. HMD controller, that is configured to be in communication with the navigation controller 80 of the surgical navigation system 20) in signal connection with said display device, said first infrared camera device and said second infrared camera device, receiving the first image and the second image respectively from said first infrared camera device and said second infrared camera device (Fig. 1B; [0028]: the navigation controller 80 is in communication with the user input I, display 22, central processing unit, i.e. CPU, and other processors, memory, and storage; the navigation controller 80 is in wired or wireless communication with the head-mounted display; Fig. 1B; [0031]: the optical sensors 14 and cameras are configured to communicate directly with the navigation controller 80), and configured to perform image recognition on the first image and the second image with respect to the reference target and the instrument target ([0029]: camera unit captures images; [0037]: overlay computer-generated images onto video images of the real world; [0042]: the camera 170 captures and obtains photographic images and video images with the HMD 30; [0043]: recognize gesture commands from the user based on image recognition), to use, based on a result of the image recognition, one of the first image and the second image to generate an augmented reality image by adding a first target-related pattern that corresponds to the position identification unit into the pathological image ([0010]: generate an augmented reality position alignment visualization; Fig. 3; [0019]: virtual images are overlaid on live features that are illustrated in phantom; [0037]: overlay computer-generated images onto video images of the real world; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30; 
    PNG
    media_image1.png
    296
    737
    media_image1.png
    Greyscale
), and to output the augmented reality image to said display device for display thereby ([0010]: display on said lens of said head-mounted display; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30);
wherein, through performing the image recognition, said processing unit determines whether the first image has the reference target, whether the first image has the instrument target (Oezbek; Fig. 2; [0046]: representation of an augmented reality visualization of the region of interest 62; the virtual portion of the image is properly overlaid on the real portion of the patient 60 as viewed through the lens 36; Fig. 4; [0053]: the surgical instrument 50; extend from the tip 54 along the normal axis of surgical instrument 50), whether the second image has the reference target, and whether the second image has the instrument target (Oezbek; [0037]: HMD overlays computer-generated images onto video images of the real world; Fig. 1A; Fig. 1B; [0042]: the camera 170 obtains photographic and video images with the HMD 30, which is useful in identifying objects or markers attached to objects); and
wherein, upon determining that the second image has both of the reference target and the instrument target, and that the first image does not have both of the reference target and the instrument target, said processing unit uses the second image to determine a position of the first target-related pattern in the pathological image, generates the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined (Oezbek;  [0010]: generate an augmented reality position alignment visualization; Fig. 3; [0019]: virtual images are overlaid on live features that are illustrated in phantom; [0037]: overlay computer-generated images onto video images of the real world; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30; 
    PNG
    media_image1.png
    296
    737
    media_image1.png
    Greyscale
; Fig. 4; [0053-0054] ), and outputs the augmented reality image to said display device for display thereby (Oezbek;  [0010]: display on said lens of said head-mounted display; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30).
	Oezbek fails to explicitly disclose image recognition.
	In same field of endeavor, VanDyken teaches: 
a first tracking unit including a first support, a display device, and a first infrared camera device disposed on said first support (Fig. 1; [0034]: the localizer 34 is an optical localizer and includes a camera unit 36; separate camera units, each with a separate CCD, or two or more CCDs, could also be arranged around the operating room. The CCDs detect light signals, such as infrared (IR) signals; 
    PNG
    media_image4.png
    444
    741
    media_image4.png
    Greyscale
);
image recognition ([0026]: project patient image data onto the patient model in desired locations as the physical tool interacts with the patient model; [0053]: the images are developed from the image data and are mapped to the femur coordinate system FBONE in desired locations; [0058]: defines the relationship between the preoperative images of the patient and the bone trackers; [0069]: overlay computer-generated images onto video images of the real world in desired locations; [0079]: computer-generated images in desired locations; [0124]: a holographic image is overlaid onto the patient's anatomy or on a wall or other portion of the system 10);
wherein, through performing the image recognition, said processing unit determines whether the first image has the reference target (VanDyken; Fig. 1; [0034]: a camera unit 36 captures images; Fig. 6; [0106]: a virtual representation 502 of a physical tool 22), whether the first image has the instrument target, whether the second image has the reference target, and whether the second image has the instrument target (VanDyken; Fig. 1; [0034]:  separate camera units, each with a separate CCD, or two or more CCDs, could also be arranged around the operating room. The CCDs detect light signals, such as infrared (IR) signals; the separate camera units capture different images; Fig. 8; [0119]: a portion of a patient's anatomy while the patient is undergoing an intraoperative surgical procedure);
Oezbek in view of VanDyken further more discloses generating the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined (VanDyken; [0022]: a handheld wand or other device is tracked by a camera or other tracking sensor; [0034]: a camera unit 36; separate camera units; [0038]: the software converts the signals received from the camera unit 36 and separate camera units into data representative of the position and orientation of the objects being tracked; [0069]: overlay computer-generated images onto video images of the real world; [0074]: the camera 214 obtains photographic or video images 214 with the HMD 200, which can be useful in identifying objects or markers attached to objects, as will be described further below; [0077]: a separate HMD tracker 218 (see FIG. 3), similar to the trackers 44, 46, 48, could be mounted to the HMD 200; Fig. 6; [0106]: a virtual representation 502 of a physical tool; [0107]: the surgical planning program 300 moves the virtual tool 502 in relation to the image of the femur F; Fig. 8; [0119]: a perspective view of a portion of a patient's anatomy while the patient is undergoing an intraoperative surgical procedure) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oezbek to include a first tracking unit including a first support, a display device, and a first infrared camera device disposed on said first support; image recognition; wherein, through performing the image recognition, said processing unit determines whether the first image has the reference target, whether the first image has the instrument target, whether the second image has the reference target, and whether the second image has the instrument target; generating the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined as taught by VanDyken. The motivation for doing so would have been to project patient image data onto the patient model in desired locations as the physical tool interacts with the patient model; to provide an improved surgical experience to surgeons or other health care professionals involved in the surgical procedure; to define the relationship between the preoperative images of the patient and the bone trackers; to overlay  computer-generated images onto video images of the real world in desired locations as taught by VanDyken in paragraphs [0026], [0029], [0053], [0058], [0069], and [0079].

Regarding to claim 2 (Original), Oezbek in view of VanDyken discloses the surgical navigation system of claim 1, wherein said second tracking unit further includes a display goggle disposed on said second support and to be worn by the medical staff (Oezbek; Fig. 1A; [0038]: the HMD 30 comprises a head-mountable structure 32, which may be in the form of an eyeglass and may include additional headbands 38 or supports to hold the HMD 30 on the user's head; 
    PNG
    media_image5.png
    201
    553
    media_image5.png
    Greyscale
), and said processing unit is in signal connection with said display goggle (Oezbek; Fig. 1B; [0040]: the HMD controller 180 may control the transmission of the augmented reality visualizations to the lens/waveguide 36 arrangement of the HMD 30), and is further configured to output, based on the second image, image data for generating a second target-related pattern that constitutes part of a mixed reality view to said display goggle (Oezbek; Fig. 1B; [0040]: output devices; Fig. 3; [0048]: the user is able to see a portion of the patient tracker 40, attachment member 44, and/or the patient markers 42 through the lens 36 of the HMD 30), wherein the image data makes said display goggle display the second target-related pattern that corresponds to the position identification unit (Oezbek; Fig. 3; [0048]: the user is able to see a portion of the patient tracker 40, attachment member 44, and/or the patient markers 42 through the lens 36 of the HMD 30; 
    PNG
    media_image6.png
    434
    689
    media_image6.png
    Greyscale
), and 
Oezbek in view of VanDyken further discloses wherein a combination of the second target-related pattern and an actual view, which the medical staff sees through said display goggle, forms the mixed reality view perceived by the medical staff (VanDyken; [0069]: the HMD 200 is a mixed reality HMD that overlays computer-generated images onto objects viewed in the real world; the HMD 200 comprises see-through techniques; [0071]: the waveguide transmits the computer-generated images to the user's eyes while at the same time, real images are seen through the waveguide such that the user sees mixed reality; [0124]: a holographic image is overlaid onto the patient's anatomy or on a wall or other portion of the system 10; Fig. 8; [0131]: perform a surgical procedure on a patient).

Regarding to claim 3 (Original), Oezbek in view of VanDyken discloses the surgical navigation system of claim 2, wherein said second tracking unit further includes a visible light camera device for capturing a visible light image of the position identification unit (Oezbek; [0041]: HMD markers 34, e.g., reflectors, for transmitting light signals, e.g., reflecting light emitted from the tracking unit 10, to the position sensors; Fig. 1B; [0042]: a photo and video camera; the HMD 30 comprises a photo and video camera 170 in communication with the HMD controller 180; identify objects or markers attached to objects; [0043]: infrared motion sensor; [0044]: video cameras);
wherein said processing unit is in signal connection with said visible light camera device, receives the visible light image from said visible light camera device (Oezbek; Fig. 1B; [0028]: the navigation controller 80 is in communication with the user input I, display 22, central processing unit, i.e. CPU, and other processors, memory, and storage; the navigation controller 80 is in wired or wireless communication with the head-mounted display; Fig. 1B; [0031]: the optical sensors 14 and cameras are configured to communicate directly with the navigation controller 80; Fig. 1B; [0040]: a head-mounted display controller, HMD controller, is configured to be in communication with the navigation controller 80 of the surgical navigation system 20; [0042]: the HMD 30 comprises a photo and video camera 170 in communication with the HMD controller 180; the camera 170 is used to obtain photographic or video images with the HMD 30), and is further configured to generate a mixed reality image by adding, based on the second image, a third target-related pattern that corresponds to the position identification unit into the visible light image (Oezbek; [0010]: generate an augmented reality position alignment visualization; Fig. 3; [0019]: virtual images are overlaid on live features that are illustrated in phantom; [0037]: overlay computer-generated images onto video images of the real world; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30; 
    PNG
    media_image1.png
    296
    737
    media_image1.png
    Greyscale
), and to output the mixed reality image to said display device for display thereby (Oezbek; [0010]: display on said lens of said head-mounted display; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30).


Regarding to claim 6 (Original), Oezbek in view of VanDyken discloses the surgical navigation system of claim 3, wherein said display device is disposed on said first support, and has a pathological image area for displaying the pathological image (Oezbek; Fig. 3; [0048]:  the user is able to see a portion of the patient tracker 40, attachment member 44, and/or the patient markers 42 through the lens 36 of the HMD 30), an augmented reality area for displaying the augmented reality image, and a mixed reality area for displaying the mixed reality image (Oezbek; Fig. 3; [0051]: the augmented reality window 310 is configured to display the patient data, such as a pre-operative image or scan).

Regarding to claim 7 (Original), Oezbek in view of VanDyken discloses the surgical navigation system of claim 1, wherein said first support includes a base, a placement frame disposed on said base, and a balance arm connected to said placement frame and having said first infrared camera device disposed thereon (Oezbek; Fig. 1A; [0029]:  the position sensors comprise cameras; the position sensors 14 may be separate CCDs; the CCDs detect light signals, such as infrared (IR) signals; Fig. 1A; [0030]: the housing 12 of the tracking unit 10 is mounted on an adjustable stand or arm to allow for repositioning of the position sensors 14); and
wherein said base is configured to switch between a movable state where said base is movable, and a locked state where said base is fixed in position (Oezbek; Fig. 1A; [0030]: the housing 12 of the tracking unit 10 is mounted on an adjustable stand or arm to allow for repositioning of the position sensors 14).
Oezbek in view of VanDyken further discloses:
wherein said first support includes a base, a placement frame disposed on said base, and a balance arm connected to said placement frame and having said first infrared camera device disposed thereon (VanDyken; Fig. 1; [0034]: the localizer 34 is an optical localizer and includes a camera unit 36);
wherein said base is configured to switch between a movable state where said base is movable, and a locked state where said base is fixed in position (VanDyken; Fig. 1; [0033]: the navigation system 20 includes one or more computer cart assemblies 24 that houses one or more navigation controllers 26).

Regarding to claim 8 (Original),  Oezbek in view of VanDyken discloses the surgical navigation system of claim 7, wherein said processing unit includes a first processor and a second processor, said first processor being disposed on said placement frame and in signal connection with said display device and said first infrared camera device, said second processor being in signal connection with said first processor and said second infrared camera device and is adapted to be carried by the medical staff (Oezbek;  Fig. 1B; [0028]: a navigation controller; Fig. 1B; [0040]: the HMD 30 may further comprise a head-mounted display controller, i.e. HMD controller, that is configured to be in communication with the navigation controller 80 of the surgical navigation system 20; the HMD controller 180 may be a laptop computer, desktop computer, microcontroller, or the like with memory, one or more processors, e.g., multi-core processors, input inputs I, output devices (fixed display in addition to HMD 30), storage capability; [0042]: the HMD 30 may also comprise a photo and/or video camera 170 in communication with the HMD controller 180; [0043]: the HMD 30 may further comprise an inertial measurement unit (IMU) 176 in communication with the HMD controller 180).

Regarding to claim 10 (Previously presented), Oezbek in view of VanDyken discloses the surgical navigation system of claim 1, wherein said reference target has a clamp, a reference adapter and four reference locator balls (Oezbek; [0034]: the attachment member 44 may comprise a clamp, adhesive, strap, threaded fastener, or other similar attachment device; Fig. 2; [0046]), said clamp extending along an axis and being configured to be detachably fixed on the patient, said reference adapter being connected to said clamp ([0034]: the attachment member 44 may comprise a clamp configured to be secured to the patient 60;  this may include utilizing a clamp to secure the patient tracker 40 to a vertebra of the patient 60 proximate to a region of interest 62; Fig. 2; [0046]: the patient tracker 40 is secured to the patient 60 via the attachment member 44), said four reference locator balls being connected to said reference adapter, being coplanar to each other, and lying on a plane that is nonparallel to the axis along which said clamp extends (Fig. 2; [0046]: the patient tracker 40 is coupled or secured to the patient 60 via the attachment member 44; 
    PNG
    media_image7.png
    496
    733
    media_image7.png
    Greyscale
 ).

Regarding to claim 12 (Currently Amended), Oezbek in view of VanDyken discloses the surgical navigation system of claim 1, wherein, through performing the image recognition, said processing unit determines whether the first image has the reference target, whether the first image has the instrument target (Oezbek; Fig. 2; [0046]: representation of an augmented reality visualization of the region of interest 62; the virtual portion of the image is properly overlaid on the real portion of the patient 60 as viewed through the lens 36; Fig. 4; [0053]: the surgical instrument 50; extend from the tip 54 along the normal axis of surgical instrument 50), whether the second image has the reference target, and whether the second image has the instrument target (Oezbek; [0037]: HMD overlays computer-generated images onto video images of the real world; Fig. 1A; Fig. 1B; [0042]: the camera 170 obtains photographic and video images with the HMD 30, which is useful in identifying objects or markers attached to objects);
wherein, upon determining that the first image has both of the reference target and the instrument target, and that the second image does not have both of the reference target and the instrument target, said processing unit uses the first image to determine a position of the first target-related pattern in the pathological image, generates the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined (Oezbek; [0010]: generate an augmented reality position alignment visualization; Fig. 3; [0019]: virtual images are overlaid on live features that are illustrated in phantom; [0037]: overlay computer-generated images onto video images of the real world; Fig. 4; [0053]: the augmented reality visualization as perceived by the user through the lens 36 of the HMD 30 including the surgical instrument 50; 
    PNG
    media_image8.png
    582
    718
    media_image8.png
    Greyscale
; [0054]), and outputs the augmented reality image to said display device for display thereby (Oezbek; [0010]: display on said lens of said head-mounted display; Fig. 3; [0048]: the user may also be able to see a portion of the patient tracker 40, attachment member 44, and the patient markers 42 through the lens 36 of the HMD 30); and
Oezbek in view of VanDyken further more discloses generating the augmented reality image by adding the first target-related pattern into the pathological image at the position thus determined (VanDyken; [0022]: a handheld wand or other device is tracked by a camera or other tracking sensor; [0034]: a camera unit 36; separate camera units; [0038]: the software converts the signals received from the camera unit 36 and separate camera units into data representative of the position and orientation of the objects being tracked; [0069]: overlay computer-generated images onto video images of the real world; [0074]: the camera 214 obtains photographic or video images 214 with the HMD 200, which can be useful in identifying objects or markers attached to objects, as will be described further below; [0077]: a separate HMD tracker 218 (see FIG. 3), similar to the trackers 44, 46, 48, could be mounted to the HMD 200; Fig. 6; [0106]: a virtual representation 502 of a physical tool; [0107]: the surgical planning program 300 moves the virtual tool 502 in relation to the image of the femur F; Fig. 8; [0119]: a perspective view of a portion of a patient's anatomy while the patient is undergoing an intraoperative surgical procedure).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US 20200085511 A1) in view of VanDyken (US 20190142520 A1), and further in view of Ryan (US 20200197107 A1).
Regarding to claim 4 (Original), Oezbek in view of VanDyken discloses the surgical navigation system of claim 3, wherein said second infrared camera device includes two lenses spaced apart from each other (Oezbek; [0038]: in the form of an eyeglass; Fig. 1A; [0039]: the HMD 30 has a visor 32 and a lens/waveguide 36 arrangement; Fig. 1B; [0040]: lens/waveguide 36 arrangement). 
Oezbek in view of VanDyken fails to explicitly disclose said visible light camera device includes two lenses spaced apart from each other and positioned between said lenses of said second infrared camera device.
In same field of endeavor, Ryan teaches said visible light camera device includes two lenses spaced apart from each other and positioned between said lenses of said second infrared camera device (Fig. 39; Fig. 60; Fig. 61; [0163]: the stereo camera module 6106 utilizes infrared cameras and visible light cameras; there are four cameras, i.e. two cameras between two cameras as illustrated in Fig. 61;  
    PNG
    media_image9.png
    359
    519
    media_image9.png
    Greyscale
 ).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oezbek in view of VanDyken to include said visible light camera device includes two lenses spaced apart from each other and positioned between said lenses of said second infrared camera device as taught by Ryan. The motivation for doing so would have been to utilize infrared cameras and to improve its positional accuracy by direct visualization of the needle in the image as taught by Ryan in paragraphs [0163] and [0250].

Regarding to claim 5 (Original), Oezbek in view of VanDyken and Ryan discloses the surgical navigation system of claim 4, wherein said second support is a head-mounted device, said second infrared camera device and said visible light camera device are disposed above eyes of the medical staff when the medical staff wears said second support (Oezbek; Fig. 1A; Fig. 1B; [0036]:  the head-mounted display; [0042]: the camera 170 is used to obtain photographic or video images with the HMD 30, which can be useful in identifying objects or markers attached to objects; Fig. 1A;  [0038]:  the HMD 30 comprises a head-mountable structure 32, which may be in the form of an eyeglass and may include additional headbands 38 or supports to hold the HMD 30 on the user's head), and said display goggle is disposed below said visible light camera device and in front of the eyes of the medical staff when the medical staff wears said second support (Oezbek; Fig. 1A; Fig. 1B; [0036]:  the head-mounted display; [0042]: the camera 170 is used to obtain photographic or video images with the HMD 30, which can be useful in identifying objects or markers attached to objects; Fig. 1A;  [0038]:  the HMD 30 comprises a head-mountable structure 32, which may be in the form of an eyeglass and may include additional headbands 38 or supports to hold the HMD 30 on the user's head).
Oezbek in view of VanDyken and Ryan further discloses:
wherein said second support is a head-mounted device, said second infrared camera device and said visible light camera device are disposed above eyes of the medical staff when the medical staff wears said second support (Ryan; Fig. 39; [00156]: a display section 3900 having a pair of see through optical displays 3902 for visual augmentation and one or more tracking cameras 3904 for performing tracking and stereoscopic imaging functions including two-dimensional and three-dimensional digital zoom functions; 
    PNG
    media_image10.png
    336
    655
    media_image10.png
    Greyscale
), and said display goggle is disposed below said visible light camera device and in front of the eyes of the medical staff when the medical staff wears said second support (Ryan; Fig. 39; [0156]: a display section 3900 having a pair of see through optical displays 3902 for visual augmentation and one or more tracking cameras 3904 for performing tracking and stereoscopic imaging functions including two-dimensional and three-dimensional digital zoom functions).

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Oezbek (US 20200085511 A1) in view of VanDyken (US 20190142520 A1), and further in view of Ritland (US 7753910 B2).
Regarding to claim 11 (Previously presented), Oezbek in view of VanDyken discloses the surgical navigation system of claim 1,
an instrument adapter connected to said fastener, and four instrument locator balls connected to said instrument adapter, being coplanar to each other, and lying on a plane that is nonparallel to the axis along which the surgical instrument extends (Fig. 2; [0046]: the patient tracker 40 may be coupled or secured to the patient 60 via the attachment member 44; 
    PNG
    media_image7.png
    496
    733
    media_image7.png
    Greyscale
  ). 
Oezbek in view of VanDyken fails to explicitly disclose wherein said instrument target has a fastener adapted to be mounted to the surgical instrument which extends along an axis.
In same field of endeavor, Ritland teaches wherein said instrument target has a fastener adapted to be mounted to the surgical instrument which extends along an axis (Fig. 2; col. 2, lines 58-67: the mounting base 10 includes a body 12 having a first or entrance aperture 14 for receiving a securing mechanism 16; columns 3-4: 
    PNG
    media_image11.png
    373
    605
    media_image11.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oezbek in view of VanDyken to include wherein said instrument target has a fastener adapted to be mounted to the surgical instrument which extends along an axis as taught by Ritland. The motivation for doing so would have been to receive a securing mechanism; to maintain a length of the securing mechanism 16 within the body 12 to effectively maintain alignment of the body 12 with the shaft of securing mechanism 16 as taught by Ritland in Fig. 2 and col. 2, lines 58-67 and col. 4, lines 35-40.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616